ORDER
TSOUCALAS, Senior Judge:
On May 27, 1997, in response to motions for expedited remands to correct clerical errors, this Court issued orders remanding to the Department of Commerce, International Trade Administration (“Commerce”), the administrative review, entitled Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France, Germany, Italy, Japan, Singapore, and the United Kingdom; Final Results of Antidumping Duty Administrative Reviews, 62 Fed. Reg. 2,081 (1997). See NSK Ltd. v. United States, 21 CIT 505, Slip Op. 97-62 (May 27, 1997); RHP Bearings Ltd. v. United States, 21 CIT 506, Slip Op. 97-63 (May 27, 1997).
In particular, the Court ordered Commerce to recalculate the margins of NSK Ltd. and NSK Corporation, and NSK Bearings Europe Ltd. and RHP Bearings Ltd. after correcting clerical errors contained in the computer program.
On June 24,1997, in compliance with this Court’s orders, Commerce submitted its Final Results of Redetermination Pursuant to Court Remands (“Remand Results”). Commerce having corrected all of the clerical errors at issue, it is hereby
Ordered that the Remand Results are affirmed.